DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaman (US 5934533).
Callaman discloses a bag, comprising: an outer surface (10); a first flap that is configured to at least partially separate from the outer surface (8), the outer surface and the first flap defining a first compartment (inside 6); and a retainer at least partially attached to the first flap (42, 46) along a first seam and a second seam opposing the 

    PNG
    media_image1.png
    320
    539
    media_image1.png
    Greyscale


Callaman further discloses the elongated object is accessible without accessing the first compartment (see Figs. 4A-4C); wherein the retainer is configured to hold the elongated object by the elongated object being wrapped through at least one of the gaps (see Fig. 1); and the elongated object could be a belt (as the elongated object is not positively part of the claimed structure, further details as to the makeup of the elongated object are not patentably defining).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) as applied to claim 1 above, and further in view of Crandall (US 8960513).
Callaman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second flap/compartment/retainer as claimed.
However, Crandall teaches a similar carrying device with a second flap that is configured to at least partially separate from the outer surface, the outer surface and the second flap defining a second compartment (112); and a second retainer (118, 120) at least partially attached to the second flap outside of the second compartment, the second retainer capable of holding a second elongated object, wherein the second compartment and the first compartment are accessible without removing the second elongated object from the retainer (functional recitation).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the side compartment and retainer taught by Crandall to the carrying bag taught by Callaman, in order to carrying additional contents as taught by Callaman.
16Atty Docket No. A 157-0029US
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Crandall (US 8960513) as applied to claim 1 above, and further in view of Pino (US 2015/0108194).
Callaman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second retainer being attached within the second compartment as claimed.
However Pino teaches attaching a strap within a compartment (para 0015) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the retainer taught by Crandall within the compartment as taught by Pino, in order to allow stowage when not in use as taught by Pino.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) as applied to claim 1 above, and further in view of Witherspoon (US 7322476).
Callaman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the water bottle retainer as claimed.
However, Witherspoon teaches providing a sports bag with a water bottle retainer at least partially attached to the outer surface, the water bottle retainer and the outer surface defining a water bottle pouch configured to hold a water bottle (148, see Fig. 1); the water bottle retainer comprises a hydrophilic material (cotton canvas, claim 10).  
.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) as applied to claim 1 above, and further in view of Sanderson et al. (US 2003/0111370, hereinafter ‘Sanderson’).
Callaman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second flap/liner/shoe compartment as claimed.
However, Sanderson teaches providing a sports bag with a second flap (32) that is configured to at least partially separate from the outer surface; and a liner attached to an inner surface and aligned with the second flap (35), the liner and the second flap defining a shoe compartment (26).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach add the flap/liner/shoe compartment taught by Sanderson to the carrying bag taught by Callaman, in order to hold shoes and provide a buffer to the main compartment contents as taught by Sanderson (para 0022).
Callaman as modified above further results in a device wherein the liner is within the first compartment (see Figs. 1, 3, 4); and the shoe compartment is accessible without removing the elongated object from the retainer (functional/intended use limitations).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533).
Callaman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions as claimed. 
However, it is noted that varying the dimensions of a carrying bag to be a specific size is a modification that has long been part of the general knowledge of those of ordinary skill in the art, since prior to the invention by applicant.
It would have been an obvious matter of design choice to construct the Callaman carrying bag with exterior dimensions of approximately 9 inches x 14 inches x 22 inches or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).





Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaman (US 5934533) in view of Crandall (US 8960513), Pino (US 2015/0108194), Witherspoon (US 7322476), and Sanderson et al. (US 2003/0111370, hereinafter ‘Sanderson’).
Claims 14-20 are an amalgamation of previous claims 1-13 and are rejected under the same rationales set forth above.




Response to Arguments
12.	Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
	Applicant argues that Callahan does not teach the newly claimed limitations requiring the retainer to be attached to the first flap along a first seam and a second seam with the retainer and the first flap defining two or more gaps as now claimed. This argument has been considered, however is not persuasive in light of Callahan expressly teaching these claim limitations, as demonstrated in the annotated figure shown below:

    PNG
    media_image1.png
    320
    539
    media_image1.png
    Greyscale


	Applicant next argues that Callahan does not teach the retainer is configured to hold the elongated object by the elongated object being wrapped through at least one of the gaps. This argument has been considered, however is not persuasive in light of Callahan expressly showing this feature in Figures 1, 6, and 7.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 7, 2021